Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
“As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.” Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. p. 3, para 1. 
Examiner cannot find evidence that the combination of additional elements is well-understood, routine and conventional to support an analysis under step 2B according to Office guidelines.  The combination of additional elements is as follows:
Claim 1 – a wrist device arranged to be worn on a wrist of an epilepsy patient, wherein the wrist device comprises: at least one first sensor configured to sense measure temperature of the epilepsy patient; a display; at least one processor; and at least one storage;
Claim 16 - a wrist device arranged to be worn on a wrist of the monitored individual, wherein the wrist device comprises an accelerometer to measure a movement, a temperature sensor to sense temperature, and an electrodermal activity (EDA) sensor to sense EDA, the wrist device further comprising a display to render a user interface, at least one processor; and at least one storage medium;
Claim 20 - at least one first sensor configured to measure temperature, by at least one processor, wherein the at least one first sensor is positioned in a wrist device configured to be worn on a wrist of the epilepsy patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791